Citation Nr: 1300066	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  11-20 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel



INTRODUCTION

The Veteran served on active duty from July 1984 to May 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in June 2011.  A statement of the case was issued in June 2011.  The Veteran perfected his appeal in July 2011. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A Board hearing at the Central Office in Washington, D.C. was scheduled in November 2012, as the Veteran had requested on the substantive appeal.  The hearing notification letter was issued in October 2012.  The Veteran did respond in October 2012, reported that he could not appear for a hearing in Washington, D.C., and requested that he be scheduled for a hearing at the RO before a traveling Veterans Law Judge (Travel Board hearing).  

The Board finds that the Veteran's request for rescheduling of the hearing was timely received under 38 C.F.R. § 20.702(c).  Accordingly, the case is being returned to the RO so that a Travel Board hearing may be scheduled. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The Veteran should be scheduled for a Travel Board hearing.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



